
	

113 S2143 IS: Veterans Entrepreneurship Act
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2143
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To increase access to capital for veteran entrepreneurs to help create jobs.
	
	
		
			1.
			Short titleThis Act may be cited as the Veterans Entrepreneurship Act.2.DefinitionsIn this Act—(1)the term Administrator means the Administrator of the Small Business Administration;
				(2)
				the term reserve component means a reserve component of the Armed Forces named in section 10101 of title 10, United States
			 Code;
			(3)the term small business concern has the meaning given the term under section 3(a) of the Small Business Act (15 U.S.C. 632(a));(4)the term veteran has the meaning given the term under section 3(q)(4) of the Small Business Act (15 U.S.C.
			 632(q)(4));(5)the term Veterans Business Outreach Center means a veterans business outreach center described in section 32 of the Small Business Act (15
			 U.S.C. 657b); and(6)the term women's business center means a women's business center described in section 29 of the Small Business Act (15 U.S.C. 656).3.Permanent SBA express loan guarantee fee waiver for veterans
			Section 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended—
			
				(1)
				in paragraph (18)(A), by striking With respect and inserting Except as provided in paragraph (31), with respect; and
			
				(2)
				in paragraph (31), adding at the end the following:
				
					
						(G)
						Guarantee fee waiver for veterans
						(i)DefinitionIn this subparagraph, the term veteran or spouse of a veteran means—(I)a veteran, as defined in section 3(q)(4);(II)a member of the Armed Forces serving on active duty who is eligible to participate in the
			 Transition Assistance Program established under section 1144 of title 10,
			 United States Code;(III)a member of a reserve component of the Armed Forces named in section 10101 of title 10, United
			 States Code;(IV)the spouse of an individual described in subclause (I), (II), or (III); or(V)the surviving spouse of an individual described in subclause (I), (II), or (III)  who died while
			 serving on active duty or as a result of a service-connected (as defined
			 in section 101 of title 38, United States Code) disability.(ii)Guarantee fee waiverThe Administrator may not assess a guarantee fee under paragraph (18) in connection with a loan
			 made under this paragraph  to a veteran or spouse of a veteran on or after
			 October 1, 2014.
						.
			
			4.
			Report on financial planning and counseling for owners of small business concerns in the National
			 Guard and Reserves
			Not later than 180 days after the date of enactment of this Act, the Administrator shall submit to
			 Congress a report assessing the
			 feasibility of
			 providing financial planning and counseling to owners of small business
			 concerns who are members of a reserve component prior to
			 deployment.
			5.
			Report on accessibility and outreach to female veterans by the Small Business AdministrationNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to
			 Congress a report assessing the level of outreach to and consultation with
			 female veterans by women's business centers  and Veterans Business
			 Outreach Centers.6.Report on the Military Reservists Economic Injury Disaster Loan Program
			Not later than 180 days after the date of enactment of this Act, the Administrator shall submit to
			 Congress a report on the Military
			 Reservists Economic Injury Disaster Loan Program (in this section referred
			 to as the program) authorized under section 7(b)(3) of the Small Business Act (15 U.S.C. 636(b)(3)), which shall
			 include—
			
				(1)
				a discussion of the outreach efforts of the Small Business Administration to increase participation
			 in the program;
			
				(2)
				the number of loans made under the program;
			
				(3)
				an analysis of the effectiveness of the program; and
			
				(4)
				recommendations for improving the program.
			
